 


110 HR 5752 IH: To provide for the security of United States passports, and for other purposes.
U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5752 
IN THE HOUSE OF REPRESENTATIVES 
 
April 9, 2008 
Mr. Sali (for himself, Mr. Hunter, Mr. Whitfield of Kentucky, Mr. McCotter, Mr. Jones of North Carolina, Mr. Renzi, Mr. Poe, Mr. Deal of Georgia, Mr. Gary G. Miller of California, Mr. Terry, and Ms. Fallin) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To provide for the security of United States passports, and for other purposes. 
 
 
1.FindingsCongress finds the following: 
(1)A United States passport is the primary document used to denote identity and citizenship for United States citizens for international travel. 
(2)United States citizens have an expectation that United States passports will be manufactured and assembled in a secure manner. 
(3)All United States passports currently incorporate several components manufactured outside the United States. 
(4)All United States passports manufactured and assembled for United States citizens are currently sent to Thailand for the inlaying of the Radio Frequency Identification Device (RFID) antennae. 
(5)According to the Government Printing Office (GPO), the GPO contracts with two suppliers (Gemalto and Infineon), who produce the chip in the e-passport and who subcontract with another vendor to do the inlaying. That subcontractor is an overseas company, who does inlaying and is the only company in the world who met standards required under the RFP.. 
(6)National security is best served when the manufacture and assembly of United States passports occurs within the borders of the United States. 
2.Sense of CongressIt is the sense of Congress that— 
(1)the United States Government must set the highest standards needed to protect the privacy and security of United States passports; and 
(2)the Department of State must safeguard the security of the United States passport. 
3. Department of State The Secretary of State shall— 
(1)when establishing the requirements for physical and security components of United States passports and passport cards, include only such electronic components as are currently manufactured in the United States, or can be manufactured in the United States; and 
(2)ensure that— 
(A)all assembly of United States passports occurs only within the borders of the United States; and 
(B)personalization of permanent United States passports occurs only under the direct supervision of United States Government employees. 
 
